DETAILED ACTION
Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive. The applicant argues that the two prior art devices have additional functionalities that are different. The examiner does not disagree with this argument, however, these functionalities were not part of the rejection or obviousness reasoning. Thus these arguments are not persuasive.
The applicant argues that “Although both references teach components that may be interpretable as the runner of the claim, this does not mean that the orientation of one of those runners can simply be rearranged to have the orientation of the other of those runners. Maybe this would be possible if the functionalities of the respective switch devices were the same, but this, as discussed above, is not the case. In particular, the Examiner relies only on the fact that both references teach switch devices with runners, but he has not provided any reasonable technical argument why a person skilled in the art would be led to "rearranging the orientation of the structure of Adunka to perform a movement along the claimed axis."” This argument is not persuasive because rearranging the orientation would have been a simple task for one of ordinary skill in the art. As discussed in the rejection the rearrangement reduces the complexity of the device.
The applicant argues that “With the last part "instead of the to simplify the device by removing the extra links/levers," the Examiner seem to indicate that Stapletons's configuration could be used to simplify Adunka's device. However, this is obviously not correct, since Stapleton's configuration is closely related to its intended functionality, which is not compatible with the intended functionality of Adunka's device.” This argument is not persuasive because the two devices are both switching devices and have the same functionality.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15-30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adunka et al. (US 7760055) in view of Stapelton (US 2378162).
In re claim 15, Adunka, in figures 1-3, discloses a relay comprising: a first switching contact having a first main contact, a second main contact and a first movable contact; a second switching contact having a third main contact, a fourth main contact and a second movable contact (contacts 1 are shown in figures 2-3 for L1-L3), wherein the second switching contact is electrically isolated from the first switching contact (as seen in the figures); and an actuator comprising a movable runner and a coil (19), wherein the runner comprises a drive element (12) and a contact carrier (4-5) coupled to the drive element and comprising a first arm, on which the first movable contact is arranged and a second arm (3) on which the second movable contact is arranged, wherein the actuator is configured to move both the first and second movable contacts from a first switching state into a second switching state by moving the drive element (12) from a first position into a second position, wherein, in a normal operating mode, 
In re claim 16, Adunka, in figures 1-3, discloses that the contact carrier (4-5) is coupled to the drive element so that, in the normal operating mode during a EPC-557-EHPage 3 of 7transition from the first position into the second position, the arms are coupled to a movement of the drive element and, in the event of the fault during a transition from the first position 
In re claim 17, Adunka, in figures 1-3, discloses that the drive element and the contact carrier with the first and second arms are configured to perform a linear movement during the transition from the first position into the second position in the normal operating mode (inherent function of the shown structure).
In re claim 18, Adunka, in figures 1-3, discloses that the drive element and a carrier body (4-5) of the contact carrier on which the arms are arranged are coupled via a joint (23-24) so that they are configured to perform a linear movement in the normal operating mode and so that the carrier body is configured to perform a rotational movement simultaneously with the linear movement of the drive element in the event of the fault.
In re claim 19, Adunka, in figures 1-3, discloses that the arms are mounted such that they are configured to perform a counter movement with respect to the rotational movement of the carrier body (inherent function of the shown structure).
In re claim 20, Adunka, in figures 1-3, discloses that each arm is coupled to the carrier body via a joint (30).
In re claim 21, Adunka, in figures 1-3, discloses that the arms are mounted such that they are configured to be deflected in a linear manner during the transition from the first position into the second position but not during the transition from the second 
In re claim 22, Adunka, in figures 1-3, discloses that the arm, on which the movable contact permanently connected to one of the main contacts is arranged, is configured to not follow or to not completely follow a linear movement of the drive element in the event of the fault (inherent function of the shown structure).
In re claim 23, Adunka, in figures 1-3, discloses that the arms are coupled to a carrier body such that the arms are extendible (the arms are extendible with the movement of the carrier body).
In re claim 24, Adunka, in figures 1-3, discloses that each arm is coupled to the carrier body via a joint (30).
In re claim 25, Adunka, in figures 1-3, discloses that a spring is configured to counteract a deflection of the arms (springs 11 and 29 meet this limitation).
In re claim 26, Adunka, in figures 1-3, discloses that the arm, on which the movable contact permanently connected to one of the main contacts is arranged, is configured to not follow or to not completely follow a linear movement of the drive element in the event of the fault (inherent function of the shown structure).
In re claim 27, Adunka, in figures 1-3, discloses that the arms are coupled to a carrier body such that the arms are extendible (the arms are extendible with the movement of the carrier body).
In re claim 28, Adunka, in figures 1-3, discloses that each arm is coupled to the carrier body via a joint (30).
In re claim 29, Adunka, in figures 1-3, discloses that a spring is configured to counteract a deflection of the arms (springs 11 and 29 meet this limitation).
In re claim 30, Adunka, in figures 1-3, discloses that the coil (19) is configured to be switched from an idle state into a state in which current flows, wherein the position of the drive element depends upon the state of the coil.
In re claim 32, Adunka, in figures 1-3, discloses that the fault occurs as a result of one of the main contacts welding to one of the moving contacts as a result of switching sparks (welding fault is discussed throughout the specification including the abstract).
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adunka et al. (US 7760055) in view of Stapelton (US 2378162) and Kishi et al. (US 5680084).
In re claim 31, Adunka teaches the claimed invention except for a gas tight housing. Kishi however, in figures 1-32, teaches that it is known in the art to have a gas tight sealed housing space. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a sealed housing as taught by Kishi in the contact structure of Adunka/Stapleton in order to reduce arcing gases and prevent gases from escaping the device to the outside.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alexander Talpalatski/Primary Examiner, Art Unit 2837